DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 June 2022, amending claims 1 and 11, has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, and 10-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 and 11, have been amended to recite, “manufacturing a composite tubular spar comprising an aerodynamic aircraft component” and “a single composite tubular spar comprising an aerodynamic aircraft component.” Applicant alleges support for these amendments in at least FIG. 2 and 5 and ¶¶ 27, 31, 46 of the original disclosure. However, the instant disclosure only provides support for the composite tubular spar as a part of an aerodynamic aircraft component not as contended in the 22 June 2022 amendment and remarks. 
In particular FIG. 2 demonstrates that composite spar 202 is a portion of the aerodynamic assembly 201 which includes additional components; the composite spar does not comprise an aerodynamic aircraft component it is merely a part of the component. FIG. 5 shows just an alternative composite structure which is also does not comprise an aerodynamic aircraft component but instead is a part of said component. Paragraph 27 recites that the composite assembly may be used for aerodynamically shaped objects such as rotors, propellers, wings, or control surfaces. Again this is in regards to the assembly which the tubular spar is a part thereof and does not comprise the component itself. Paragraph 31 only provides support for the single composite tubular spar not that the spar comprises the aerodynamic aircraft component. Finally, paragraph 46 discuss a spar as originally claimed where the spar is for an aerodynamic component but not that the spar comprises the component. 
The Examiner concludes that the originally filed disclosure only provides support for a tubular spar which is a part of an aerodynamic aircraft component, e.g. the originally claimed “composite tubular spar for an aerodynamic aircraft component.” 
Claims 2-8, 10, 12-17 are rejected for their dependence.
Response to Arguments
Applicant’s arguments with respect to claims 1-8, and 10-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Additionally, the Examiner considers Reinfelder et al. (US 5,755,558 A) to be the closest prior art. Applicant contends that Reinfelder discloses that the “elliptically shaped composite spar 10” is part of and within “rotor blade assembly 6” and therefor does not suggest that the spar 10 comprises the aerodynamic aircraft component, such as rotor blade 6, as claimed. The Examiner agrees, Reinfelder suggest a tubular spar 10 which is a part of an aerodynamic aircraft component 6 but does not agree that there is original support for Applicant’s claim amendment. Rather, Reinfelder suggest what is supported by the original disclosure; that the spar is part of the aerodynamic aircraft component.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626. The examiner can normally be reached M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN A SCHIFFMAN/            Primary Examiner, Art Unit 1742